

117 HR 4056 IH: Stop the Outlay of Payments Act
U.S. House of Representatives
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4056IN THE HOUSE OF REPRESENTATIVESJune 22, 2021Mrs. Lesko introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo require agencies to notify the Director of the Office of Management and Budget when the agency suspends or terminates a Federal award, and for other purposes.1.Short titleThis Act may be cited as the Stop the Outlay of Payments Act.2.Federal grants(a)DefinitionsIn this section:(1)AgencyThe term agency means—(A)an Executive agency, as defined in section 105 of title 5, United States Code; and(B)an independent regulatory agency, as defined in section 3502 of title 44, United States Code.(2)DirectorThe term Director means the Director of the Office of Management and Budget.(3)Federal awardThe term Federal award means a grant, subgrant, contract, subcontract, loan, award, or cooperative agreement awarded by an agency.(4)Suspended entityThe term suspended entity means a recipient of a Federal award, any portion of which the head of an agency suspends or terminates for a reason described in subsection (b)(2).(b)Notification(1)In generalNot later than 120 days after the date on which an agency suspends or terminates any portion of a Federal award to the recipient of the Federal award for a reason described in paragraph (2), the head of an agency shall notify the Director of the suspension or termination.(2)Reason for suspension or terminationA reason for a suspension or termination of a Federal award described in this paragraph is a failure of the recipient of the Federal award to comply with—(A)the terms and conditions of the Federal award;(B)a Federal law or regulation; or(C)a request by the agency awarding the Federal award for information or materials relating to the Federal award.(3)List of suspensionsThe Director shall maintain an up-to-date list of suspended entities on the website of the Office of Management and Budget.(c)Effect on other grants(1)In generalSubject to paragraph (2), the head of an agency may not award a Federal award or disburse funds under a Federal award to a suspended entity until the date on which the suspended entity remedies the reason for a suspension or termination of a Federal award of the suspended entity under subsection (b)(2).(2)ExceptionsThe head of an agency may award a Federal award and disburse funds under a Federal award to a suspended entity if—(A)the suspended entity has been classified as a suspended entity as a result of a clerical error; or(B)the suspended entity has an agreement with the agency that suspends or terminates the Federal award of the suspended entity to resolve the reason for the suspension or termination described in subsection (b)(2).(3)ComplianceFor the purpose of complying with paragraph (1), the head of an agency shall reference the list of suspended entities maintained by the Director under subsection (b)(3).